Case 2:20-cv-00517-SPC-MRM Document 30 Filed 12/14/20 Page 1 of 4 PageID 85




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

REINALDO ARRASTIA-
CARDOSO,

           Petitioner,

v.                                                Case No.: 2:20-cv-517-FtM-38MRM

UNITED STATES OF
AMERICA,

              Respondent.
                                          /

                              OPINION AND ORDER1

       Before the Court is Petitioner Reinaldo Arrastia-Cardoso’s Motion under

28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in

Federal Custody (Doc. 1). Petitioner was convicted of conspiracy to commit and

commission of robbery under the Hobbs Act, 18 U.S.C. § 1951. Petitioner

challenged the conviction on two grounds of ineffective assistance of counsel.

In Ground 1, Petitioner claims he told his lead trial counsel—Frank de la

Grana—that he was working for Century Fire, Inc. during the robbery and

when the getaway car was purchased.                  Petitioner argues trial counsel




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:20-cv-00517-SPC-MRM Document 30 Filed 12/14/20 Page 2 of 4 PageID 86




unreasonably failed to investigate and present an alibi defense. In Ground 2,

Petitioner argues de la Grana unreasonably failed to produce expert testimony

that DNA found on a gun grip at the scene of the robbery could have been

deposited at a time other than the robbery.

      The Court held an evidentiary hearing on Petitioner’s alibi claim. The

owner of Century Fire, Inc. testified, with supporting documentation, that

Petitioner did not work on the day of the robbery. Petitioner acknowledged

that he did not work on the day of the robbery, but he testified that—based on

his good-faith recollection at the time—he told de la Grana he worked that day.

De la Grana testified that he talked to Petitioner many times before the trial,

that he had no recollection or notes of Petitioner mentioning an alibi, and that

he would have investigated any potential alibi brought to his attention.

Attorney James Gallagher, who assisted de la Grana at trial, testified that he

never heard Petitioner mention an alibi.

      After hearing the parties’ evidence and arguments, the Court ruled from

the bench. The Court found de la Grana’s and Gallagher’s testimony more

credible than Petitioner’s. Based on the testimony, the Court found that de la

Grana was not deficient because Petitioner did not tell him about a possible

alibi defense. And even if he did, Petitioner suffered no prejudice because the

alibi proved to be false. As for Ground 2, de la Grana aptly and professionally

cross-examined the government’s DNA expert, and, as a result, the expert




                                       2
Case 2:20-cv-00517-SPC-MRM Document 30 Filed 12/14/20 Page 3 of 4 PageID 87




admitted the evidence did not show when Petitioner’s DNA was deposited onto

the gun grip. Hiring another expert to give that same testimony would have

been duplicative and would not likely have changed the outcome of the case.

For the reasons stated on the record and summarized here, the Court denied

both grounds of Petitioner’s motion.

                   CERTIFICATE OF APPEALABILITY

      A prisoner seeking a writ of habeas corpus has no absolute entitlement

to appeal a district court's denial of his petition. 28 U.S.C. § 2253(c)(1). Rather,

a district court must first issue a certificate of appealability (COA). “A [COA]

may issue...only if the applicant has made a substantial showing of the denial

of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make such a showing, a

petitioner must demonstrate that “reasonable jurists would find the district

court's assessment of the constitutional claims debatable or wrong,” Tennard

v. Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473,

484 (2000)), or that “the issues presented were adequate to deserve

encouragement to proceed further,” Miller–El v. Cockrell, 537 U.S. 322, 335–

36 (2003) (citations omitted). Petitioner has not made the requisite showing

here and may not have a certificate of appealability on any ground of his

Petition.

      Accordingly, it is now

      ORDERED:




                                         3
Case 2:20-cv-00517-SPC-MRM Document 30 Filed 12/14/20 Page 4 of 4 PageID 88




       Petitioner Reinaldo Arrastia-Cardoso’s Motion under 28 U.S.C. § 2255

to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody (Doc.

1) is DENIED. The Clerk shall enter judgment, terminate all motions and

deadlines, and close the file.

      DONE and ORDERED in Fort Myers, Florida December 14, 2020.




Copies: All Parties of Record




                                      4
